               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL PITTMAN,                          :   CIVIL ACTION NO. 3:14-CV-598
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
            v.                            :
                                          :
TOM CORBETT, et al.,                      :
                                          :
                   Defendants             :

                                MEMORANDUM

      Gabriel Pittman, a Pennsylvania state inmate, filed this amended 42 U.S.C.

§ 1983 complaint alleging—as relevant here—that Defendants violated his First

Amendment right with regard to postage requirements for outgoing mail. (Doc. 13).

Pennsylvania Department of Corrections (“DOC”) Defendants Jerome Walsh, David

Popek, Michael Roth, and Giselle Malet (collectively “Remaining DOC Defendants”)

have filed a motion for summary judgment. (Doc. 69). Pittman opposes the motion

and requests permanent injunctive relief and reconsideration of a previous order

that partially granted a motion for judgment on the pleadings. (Doc. 74). For the

following reasons, Remaining DOC Defendants’ motion for summary judgment will

be granted, and Pittman’s requests will be denied.
I.    Factual Background & Procedural History 1

      In early 2013, the Pennsylvania State Correctional Institution at Dallas (“SCI-

Dallas”) provided inmates with eight “no cost, one-ounce, first-class envelopes with

postage pre-paid” each month (“Commonwealth-Purchased Envelopes”). (Doc. 71

¶ 2). After an inmate used his monthly allotment of Commonwealth-Purchased

Envelopes, he was required to attach cash slips to all outgoing mail to pay for

postage. (Id. ¶ 3). During 2013, staffing levels at SCI-Dallas were decreased, leading

to a concern among mail staff that they would not be able to timely process

outgoing mail. (Id. ¶ 4). To alleviate such concerns, SCI-Dallas implemented a new

policy effective December 1, 2013 2 (“Revised Policy”); under the Revised Policy,

inmates still received eight Commonwealth-Purchased Envelopes per month but all

non-indigent inmates were thereafter required to purchase from the commissary

additional envelopes with postage prepaid (“Commissary-Purchased Envelopes”),




      1
         Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” LOCAL RULE OF COURT 56.1. A
party opposing a motion for summary judgment must file a separate statement of
material facts, responding to the numbered paragraphs set forth in the moving
party’s statement and identifying genuine issues to be tried. Id. Unless otherwise
noted, the factual background herein derives from the parties’ Rule 56.1 statements
of material facts. (See Docs. 71, 73). To the extent the parties’ statements are
undisputed or supported by uncontroverted record evidence, the court cites directly
to the statements of material facts.
      2
        Notice of the Revised Policy was circulated to inmates on October 16, 2013.
(Doc. 71 ¶ 6).

                                          2
rather than submit to the mailroom a blank envelope with an attached cash slip.

(Id. ¶¶ 5, 7).

        On December 20, 2013, Pittman attempted to use a

Commonwealth-Purchased Envelope with an attached cash slip to mail a petition

for review to the Pennsylvania Commonwealth Court. (Id. ¶ 8). Four days later,

that envelope was returned to Pittman, unprocessed, with a copy of the Revised

Policy and an explanation that his mail was rejected because he had already

surpassed his allotted number of Commonwealth-Purchased Envelopes for that

month. (Id. ¶ 11). That same day, Pittman resubmitted his mail in another

Commonwealth-Purchased Envelope; that letter was again returned, unprocessed,

with a note from Popek explaining that Pittman must use Commissary-Purchased

Envelopes in accordance with the Revised Policy. (Id. ¶¶ 12, 13). On January 22,

2014, Pittman attempted to mail an appeal using a Commonwealth-Purchased

Envelope, but the mail was again returned to Pittman because he had exceeded his

allotted number of Commonwealth-Purchased Envelopes for the month. (Id. ¶¶ 14,

15). During this time Pittman was not an approved indigent inmate. (Id. ¶ 16).

        In 2014, Pittman filed this action with the United States District Court for the

Eastern District of Pennsylvania; that court dismissed Pittman’s challenge to his

confinement and transferred what remained of the case to this District. (Docs. 5, 6,

7). Pittman then filed an amended complaint alleging that: (1) he is being detained

pursuant to a non-existent criminal judgment; (2) his Eighth Amendment right

against cruel and unusual punishment is being violated by the improper treatment



                                            3
of his skin disorder; and (3) his First Amendment rights of freedom of speech and

access to the courts are being violated by the Revised Policy. (Doc. 13). In

September 2017, District Judge Richard P. Conaboy dismissed Defendant Corizon

Healthcare, Inc., from the action. (Docs. 51, 52).

      One year later, Judge Conaboy granted in part a motion for judgment on the

pleadings filed by all DOC Defendants (“September 2018 Order”). (Docs. 67, 68).

Judge Conaboy dismissed Pittman’s claim alleging unlawful detainment on the

ground that this claim was previously dismissed by Eastern District of Pennsylvania

and could not be resurrected in the amended complaint. (Doc. 67 at 6-8). Judge

Conaboy further concluded that Pittman’s Eighth Amendment claim failed because

he did not adequately allege any personal involvement by DOC Defendants in his

medical treatment. (Id. at 8-12). As to Pittman’s access to the courts claim, Judge

Conaboy determined that Pittman alleged no actual harm, and therefore dismissed

that claim. (Id. at 12-15). However, Judge Conaboy permitted Pittman’s free speech

claim to proceed, as Defendants failed to adequately explain why that claim should

be dismissed. (Id. at 15-16). Remaining DOC Defendants now seek summary

judgment on Pittman’s First Amendment free speech claim. (Doc. 69). Pittman in

turn seeks a permanent injunction and partial reconsideration of the September

2018 Order. (Doc. 74).




                                           4
II.    Legal Standard

       With regard to Remaining DOC Defendants’ motion for summary judgment,

“[s]ummary judgment is appropriate when, drawing all reasonable inferences in

favor of the nonmoving party, the movant shows that there is no genuine dispute as

to any material fact, and thus the movant is entitled to judgment as a matter of law.”

Minarsky v. Susquehanna Cty., 895 F.3d 303, 309 (3d Cir. 2018) (internal quotation

marks omitted).

       As to Pittman’s motion for reconsideration, such motions should be granted

sparingly, and exist to “correct manifest errors of law or fact or to present newly

discovered evidence.” U.S. ex rel. Schumann v. Astrazeneca Pharm. L.P., 769 F.3d

837, 848 (3d Cir. 2014) (internal quotation marks omitted).

       Accordingly, a judgment may be altered or amended if the party
       seeking reconsideration shows at least one of the following grounds: (1)
       an intervening change in the controlling law; (2) the availability of new
       evidence that was not available when the court granted the motion for
       summary judgment; or (3) the need to correct a clear error of law or
       fact or to prevent manifest injustice.

Id. at 848-49 (internal quotation marks omitted).

III.   Discussion

       Remaining DOC Defendants contend that summary judgment is appropriate

because the Revised Policy furthers an important government interest and is

intrusive only to the extent necessary to further that interest. (Doc. 70 at 6-8). In

addition to opposing that motion, Pittman seeks reconsideration of the September

2018 Order on the ground that Judge Conaboy made a clear error of law and fact in




                                           5
dismissing Pittman’s access to the courts claim, and seeks an injunction against the

use of a third party to process inmate mail. (Doc. 74).

       A. Summary Judgment Motion

       The Revised Policy applies only to outgoing mail, and the constitutionality of

that policy is therefore analyzed pursuant to the standard set forth in Procunier v.

Martinez, 416 U.S. 396, 413 (1974). See Nasir v. Morgan, 350 F.3d 366, 371 (3d Cir.

2003). “The applicable test from Martinez has two elements: (1) that the regulation

must further an important or substantial government interest unrelated to the

suppression of expression; and (2) that the regulation be no greater than necessary

for the protection of that interest.” Id. at 374.

       With regard to the first element, it is undisputed that the Revised Policy is

unrelated to the suppression of expression. (See Doc. 74). To the contrary, the

Revised Policy involves no censorship and does not prevent or limit prisoners from

sending outgoing mail, but simply alters the procedures for inmates to send mail

after they exhaust their monthly allotment of Commonwealth-Purchased

Envelopes. (Doc. 78 at ¶¶ 5-10). Thus, the only question is whether the Revised

Policy furthers an important or substantial government interest. In that regard, the

Supreme Court has held that prison officials “must show that a regulation

authorizing mail censorship furthers one or more of the substantial governmental

interests of security, order, and rehabilitation.” Martinez, 416 U.S. at 413.

Typically, restrictions on outgoing prisoner mail are justified by institutional

security. See, e.g., id. at 412-13; Nasir, 350 F.3d at 371. Indeed, Pittman dedicates



                                            6
much of his brief in opposition to summary judgment arguing that the Revised

Policy does nothing to enhance institutional security. (Doc. 74 at 6-9).

      However, Remaining DOC Defendants justify the Revised Policy on the less

frequently invoked need to maintain order within the prison—in this case by timely

processing outgoing mail in accordance with DOC policy. (Docs. 70 at 7, 76 at 7).

Under SCI-Dallas’ old policy, once an inmate used his allotted

Commonwealth-Purchased Envelopes for the month, he would attached a cash slip

to a blank envelope, and prison mail officials were then required to check the

inmate’s account to determine if he had the necessary funds to pay the required

postage, apply that postage to the envelope, and provide a receipt to the inmate.

(Doc. 78 ¶¶ 3-5; Doc. 70 at 6). Such a laborious task interferes with the orderly

operation of a prison in at least two notable ways.

      First, delays attendant to that process disrupt and delay the flow of mail from

the prison—including the mailing of documents that are critical to prisoners both

personally and legally. Second, that process strains the resources of the prison.

Inadequate staffing levels in both the mail and accounting departments led to a

concern that outgoing mail would not be timely processed as required by DOC

policy. (Doc. 78 ¶ 4). SCI-Dallas therefore implemented the Revised Policy “in an

ongoing effort to save time and resources . . . [by] reduc[ing] the work load for staff

in inmate accounting and in the mail room” that was presented by the need to

process cash slips. (Id. ¶ 5). Thus, the Revised Policy allows SCI-Dallas to maintain

staff levels and permits the prison to dedicate resources elsewhere as needed.



                                           7
      Although the United States Court of Appeals for the Third Circuit has not

addressed whether concerns such as avoiding delays in processing mail and the

management of scarce resources constitute substantial government interests, the

United States Court of Appeals for the Sixth Circuit addressed analogous concerns

in Bell-Bey v. Williams, 87 F.3d 832 (6th Cir. 1996). There, a prison’s policy

subsidized ten stamps per month for each prisoner but thereafter loaned postage

only to non-indigent prisoners, and only if the mail that the prisoner sought to send

was legal in nature. Id. at 834. The Sixth Circuit noted that the policy in question

merely “considered the economic factors associated with loaning additional postage

to prisoners,” and held that “limiting postage expense is a substantial interest.” Id.

at 838 (emphasis omitted). The court observed that “the regulation furthers an

important government interest unrelated to expression; namely, the management

of limited prison resources. Although not technically within the confines of the

substantial interests articulated in Martinez, it is fundamental that fiscal

considerations form the core of any orderly system.” Id. (internal quotation marks

omitted).

      The reasoning expressed in Bell-Bey is sound, and the Court concludes that

the management of limited resources and timely processing of outgoing mail both

related to the orderly administration of a prison. Because the Revised Policy helps

maintain order within SCI-Dallas, it serves an important government interest and

thus satisfies the first Martinez element.




                                             8
       The Court must therefore examine the second Martinez element—whether

the Revised Policy is no greater than necessary for the protection of that

government interest. Nasir, 350 F.3d at 374. Notably, this element “is not a least-

restrictive means test.” Id. at 375. Rather, “Martinez required no more than that a

challenged regulation be ‘generally necessary’ to a legitimate governmental

interest.” Thornburgh v. Abbott, 490 U.S. 401, 411 (1989) (quoting Martinez, 416

U.S. at 414). Although “Martinez required a close fit between the challenged

regulation and the interest it purported to serve,” the Supreme Court has

emphasized that courts must be “careful . . . not to limit unduly the discretion of

prison officials . . .” Id. at 411-12.

       The Court concludes that the Revised Policy is generally necessary to the

orderly functioning of the prison. As discussed previously, the Revised Policy

alleviates the work load for prison staff in the mail room and inmate accounting by

reducing the number of cash slips that need to be processed. (Doc. 78 at 2). This in

effect shifts the burden from prison staff to the prisoners to ensure that each

prisoner has enough funds to cover the cost of postage, to obtain that postage, and

ready the envelopes for mailing. There are few simple solutions to strained

budgets, underfunded departments, and overworked staff, but the Revised Policy

appears to be one such solution.




                                           9
      Moreover, the Revised Policy is narrowly tailored to avoid any interference

with outgoing mail; it does not ban or restrict any outgoing mail. 3 The Revised

Policy simply requires that non-indigent prisoners pay for postage prior to—rather

than after—mailing their documents. (Doc. 78 at 2). This relatively minor burden

for prisoners alleviates a significant strain on prison resources. Furthermore, this

requirement does not apply to indigent prisoners, who may still have their mail

processed using Commonwealth-Purchased Envelopes. (Doc. 70-1 at 7). Notably,

Pittman has not alleged any less restrictive means of accomplishing the prison’s

interest, and none is apparent from the record.

      Although Pittman asserts that some outgoing mail—including his rejected

mail—necessarily requires additional postage, thus undermining the stated reason

for the Revised Policy, this alone does not render the Revised Policy

unconstitutional. That prison staff must undertake a time-and-labor-intensive

examination of some outgoing mail does not mean that it must do so for all outgoing

mail, nor does this moot the effects of the Revised Policy, as a great deal of outgoing

mail may still be processed in accordance with the Revised Policy. Even if the

solution is not a perfect one, perfection is not required, and the Court finds no

reason to override the informed discretion of prison officials in the maintenance

and direction of SCI-Dallas’ finances. See Nasir, 350 F.3d at 376 (noting that “[s]uch


      3
        While the Revised Policy did, in a narrow sense, result in the rejection of
Pittman’s mail, prison staff did not refuse to mail those documents but instead
required that Pittman comply with the Revised Policy to send that mail. (Doc. 71 ¶¶
8-15). In a broader sense then, Pittman’s intransigence, rather than the Revised
Policy, resulted in the rejection of Pittman’s mail.

                                          10
regulations are necessary if, ‘prison administrators and not the courts, are to make

the difficult judgments concerning institutional operations.’” (alterations omitted)

(quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). The Court thus concludes that the

Revised Policy satisfies the second Martinez element and, consequently, passes

Constitutional muster.

       B. Motion for Reconsideration

       Next, Pittman seeks reconsideration of the September 2018 Order as it

relates to Pittman’s First Amendment access to the courts claim. (Doc. 74 at 16-23).

Pittman contends that reconsideration is required to correct a clear error of fact

and prevent manifest injustice, as he adequately alleged actual injury sufficient to

support that claim. (Id. at 16-17). Specifically, Pittman asserts that he suffered two

injuries: (1) Defendants actually prevented Pittman from mailing his documents to

the relevant state courts and slowed those court proceedings, and (2) as a result of

the rejection of his mail, Pittman “suffer[ed] mental and emotional anguish and

distress.” (Id.).

       To establish a claim for denial of access to the courts, a plaintiff must allege

that his access to the courts was impaired, and that he suffered actual injury

because of Defendants’ actions. Jones v. Brown, 461 F.3d 353, 359 (3d Cir. 2006).

Actual injury results when a prisoner “has been hindered in an effort to pursue a

nonfrivolous legal claim,” id., which includes “the loss or rejection of a legal claim.”

Oliver v. Fauver, 118 F.3d 175, 177 (3d Cir. 1997); see also Lewis v. Casey, 518 U.S.

343, 349-51 (1996).



                                           11
       As to Pittman’s first contention, while it is clear that his mail was returned

when he failed to comply with the Revised Policy, Pittman makes no allegation that

he was unable to later timely mail his documents to the relevant courts or that a

minor delay affected those proceedings. (Doc. 13 at 9-13). Thus, Pittman failed to

allege that his access to the courts was actually impacted by the Revised Policy.

Moreover, any delay in Pittman sending his mail was not due to the Revised Policy,

but instead due to Pittman’s intransigence. For example, there is no allegation that

Commissary-Purchased Envelopes were unavailable, that Pittman was not

permitted access to the commissary to acquire Commissary-Purchased Envelopes,

or that he was unaware of the Revised Policy. To the contrary, inmates were

informed of the Revised Policy approximately six weeks prior to its implementation

(Doc. 70-1 at 7), and Pittman consistently argues that he had sufficient funds to pay

postage for his mailings. (Doc. 74 at 19, 22-23). Pittman simply refused to comply

with the Revised Policy.

       With regard to Pittman’s assertion that he suffered mental and emotional

distress (Doc. 74 at 17), he fails to link any such distress with an inability to

effectively access the courts. Such inability is the cornerstone of an access to the

courts claim, and it is the only relevant injury that courts consider. Jones, 461 F.3d

at 359. As such, mental and emotional distress, standing alone, is insufficient to

support such a claim. See Crawford-El v. Britton, 951 F.2d 1314, 1322 (D.C. Cir.

1991) (noting that alleged injuries such as “emotional distress” are “completely

peripheral . . . [and] do not help show a violation of the . . . right . . . of access to the



                                              12
courts.”). In light of Pittman’s failure to allege any actual injury, reconsideration of

the September 2018 Order is not warranted.

      C. Request for Injunctive Relief

      Finally, Pittman requests permanent injunctive relief to prevent the DOC

from utilizing a third-party vendor to process inmate mail. (Doc. 74 at 23-25).

Pittman did not raise any related claim in his amended complaint (see Doc. 13), and,

as the Third Circuit has repeatedly held, parties may not amend their complaints

through a brief in opposition to a motion for summary judgment. E.g. McLaud v.

Indus. Res., Inc., 715 F. App’x 115, 121 n.5 (3d Cir. 2017). Because Pittman seeks to

improperly add a claim for injunctive relief not contained in his complaint, his

request must be denied.


IV.   Conclusion

      For the foregoing reasons, the court will grant Remaining DOC Defendants’

motion for summary judgment and deny Pittman’s requests for reconsideration and

for permanent injunctive relief. An appropriate order shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania

Dated:    June 6, 2019
